UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 615 E. Michigan St. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2012 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT For the Six Months Ended September 30, 2012 Hodges Mutual Funds November, 2012 Dear Shareholder: Over the past six months, stocks advanced despite many uncertainties and negative investor sentiment.We are pleased to report that all five of the Hodges Mutual Fund strategies experienced gains for the six month period ended September 30, 2012. Returns (Retail Class) as of 9/30/2012: 6- Since month 1 Year* 3 Year* 5 Year* 10 Year* Inception* Hodges Fund (10/9/92) 1.71% 22.28% 7.27% -5.02% 11.10% 8.58% S&P 500® Index 3.43% 30.20% 13.20% 1.05% 8.01% 8.71% Hodges Small Cap Fund (12/18/07) 2.70% 34.13% 20.70% N/A N/A 7.81% Russell 2000® Index 1.60% 31.91% 12.99% 3.68% Hodges Blue Chip 25 Fund (9/10/09) 3.56% 24.08% 8.31% N/A N/A 8.22% Russell 1000® Index 2.99% 30.06% 13.27% 13.55% Hodges Equity Income Fund (9/10/09) 2.86% 21.65% 13.23% N/A N/A 13.01% S&P 500® Index 3.43% 30.20% 13.20% 13.44% Hodges Pure Contrarian Fund (9/10/09) 4.15% 27.43% 7.83% N/A N/A 8.14% S&P 500® Index 3.43% 30.20% 13.20% 13.44% *Average Annualized Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 866-811-0224, or visiting www.hodgesfund.com. The funds impose a 1.00% redemption fee on shares held for thirty days or less. Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced. 1 Hodges Mutual Funds Equity Pure Hodges Small Cap Blue Chip Income Contrarian Fund Fund 25 Fund Fund Fund Gross Expense Ratio 1.49% 1.48% 2.52% 1.76% 2.33% Net Expense Ratio NA 1.41%** 1.31%** 1.30%** 1.40%** ** The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses through July 31, 2013 and may continue for an indefinite period thereafter. This figure excludes interest, taxes and extraordinary expenses. It has been said that the recent stock market rally is one of the most hated in recent history.This is because investor sentiment has remained negative and the average investor has remained historically underweight equities in the face of a broad market rally that started in early August and continued through the end of September.During the past six months, investors continued to sell equities and dumped money into bond funds for the fifth consecutive year, according to the Investment Company Institute.Turbulence in Europe, election uncertainty, fear over the “fiscal cliff”, stagnant employment trends, and questions surrounding future tax policies have created a substantial “wall of worry” for investors.As a result, we expect some short-term volatility in the comings months.While such short-term volatility can pose a risk for speculators and traders trying to time the market, we view this as an opportunity for long-term investors seeking value in mispriced stocks.Furthermore, we have found that many U.S. companies have been proactive in managing their individual businesses within the context of a tepid economic environment.Such actions have included expense controls, productivity enhancements, and plant consolidations, as businesses have found ways to generate more earnings with less top-line growth.In an environment where the macro picture seems overwhelming, it is important to remember that the long-term performance of stock prices is determined by the future earnings and cash flow of each underlying business.Stock prices over the long run are not a function of news headlines or short-term economic conditions.Ultimately, earnings power and prevailing interest rates are more important to stock prices than the outcomes of elections or monthly economic survey data. Although we don’t exactly know what the market may or may not do over the next couple of months, we are still finding good long-term opportunities across the diverse Hodges Fund strategies that we manage.Our fundamental research efforts have led us to a few important observations.First, domestic corporations are generally lean and are generating respectable levels of profitability even in a sluggish economic environment.Job creation is positive, 2 Hodges Mutual Funds albeit at a slower rate than a typical recovery.The domestic auto market appears due for a replacement cycle.Housing is improving and credit conditions have become more favorable.Lastly, corporate balance sheets are generally in good shape, and many cash rich corporations are better positioned to invest in capital expenditures, acquisitions, and share repurchases. At the same time, fewer analysts and investors are undertaking the rigorous in-depth research that can uncover opportunities in individual stocks.Such conditions provide an ideal environment for active portfolio managers to capitalize on unrecognized growth opportunities and stocks that are mispriced relative to the intrinsic value of their assets. Hodges Small Cap Fund (HDPSX) - During the six months ended September 30, 2012, the Hodges Small Cap Fund experienced a gain of 2.70% versus a gain of 1.60% for the Russell 2000® Index.In addition, the Hodges Small Cap Fund’s one-year return was a gain of 34.13% compared to 31.91% for the Russell 2000® Index. The Hodges Small Cap Fund remains invested in industrials, transportation, and several consumer-related names that have contributed to the Fund’s solid performance year-to-date.The Fund has recently taken profits in several stocks that appeared fairly valued relative to their underlying fundamentals.Moreover, we are also finding opportunities in a broader number of sectors within the small-cap universe.Since the beginning of the year, we have increased the Fund’s exposure among various financial and technology-related stocks.Looking ahead, we expect small-cap investing to require a greater degree of individual stock selection.We are still finding opportunities in many underfollowed small companies that exhibit compelling investment merits.In some cases, this is due to the ease in which smaller companies are able to grow in a more moderate economic environment.The top holdings in the Fund at September 30, 2012 included Cracker Barrel Old Country Store (CBRL), Trinity Industries (TRN), Viewpoint Financial Group (VPFG), Krispy Kreme Doughnuts (KKD), Group 1 Automotive (GPI), Nationstar Mortgage Holdings (NSM), U.S. Airways (LCC), Texas Pacific Land Trust (TPL), Encore Wire (WIRE), and Shoe Carnival (SCVL). Hodges Fund (HDPMX) - The Hodges Fund’s six month return for the period ended September 30, 2012 was 1.71% compared to a 3.43% return for the S&P 500® Index.The Funds over-weighted exposure in energy and basic material stocks, contributed Past performance is no guarantee of future results. 3 Hodges Mutual Funds to relative performance in the recent quarter.Looking ahead, we believe the Fund’s core holdings remain well-positioned to redeem the Fund’s performance as the market reconciles the strength of the underlying business fundamentals. The multi-cap strategy that is deployed in the Hodges Fund remains concentrated among investments where we have the highest conviction. The Fund held 25 positions at the end of the quarter.Our long-time position in Texas Pacific Land Trust (TPL) remains our largest position, followed by Belo Corp (BLC), Luby’s (LUB), National Oilwell Varco (NOV), Krispy Kreme Doughnuts (KKD), Crocs (CROX), Texas Industries (TXI), A.T. Cross (ATX), Chico’s FAS (CHS), and Boeing (BA). Hodges Equity Income Fund (HDPEX) - The Hodges Equity Income Fund experienced a return of 2.86% in the six months ended September 30, 2012 compared to the S&P 500’s return of 3.43%.The Equity Income Fund’s return for the one year period ending September 30, 2012 was a gain of 21.65% compared to a gain of 30.20% in the S&P 500 Index.The Fund recently celebrated its three-year anniversary since inception and ranked in the top 12% of its Morningstar Large Value peer group among 1,182 funds, for its three-year performance.The Fund’s yield, net of expenses, at the end of the most recent quarter was 2.08% compared to a 1.96% dividend yield on the S&P 500® Index. The Hodges Equity Income Fund’s objective is both long-term capital appreciation and income through investments in dividend-paying stocks. With record low interest rates and improving corporate profits supporting the ability of companies to pay out dividends, we are finding plenty of attractive dividend-paying stocks that offer upside potential in addition to dividend income. Top holdings in the Fund include Taiwan Semiconductor (TSM), Coca Cola Co. (KO), Verizon Communications (VZ), Merck (MRK), McDonalds (MCD), Procter & Gamble (PG), International Business Machines (IBM), Johnson & Johnson (JNJ), AT&T Inc (T), and ExxonMobil Corp (XOM).The Equity Income portfolio had minimal turnover in the recent quarter and remained well diversified in companies that we believe will generate above average income and total returns in a slow growth economy. Hodges Blue Chip 25 Fund (HDPBX) - The Hodges Blue Chip 25 Fund generated a return of 3.56% for the six months ended September 30, 2012, which compared to a 2.99% return for the Russell 1000® index.For the one-year period ending September 30, 2012, the Past performance is no guarantee of future results. 4 Hodges Mutual Funds Blue Chip Fund’s return amounted to a gain of 24.08% versus 30.06% for the Russell 1000® Index. While relative performance for a concentrated portfolio to any benchmark is less significant over a short period of time, we believe the Fund’s concentrated portfolio of large-cap companies is currently well-positioned to capitalize on the historical low valuations and attractive dividend yields that exist among many higher quality stocks. The top holdings in the Blue Chip 25 Fund at the end of the recent quarter included Home Depot (HD), U.S. Steel (X), Costco (COST), Halliburton (HAL), National Oilwell Varco (NOV), International Business Machines (IBM), Coca Cola Co. (KO), CME Group (CME), Hershey (HSY), and Microsoft (MSFT).While the number of holdings in the Fund may range between 20-30 stocks, the Fund held a total of 24 stocks at the end of the recent quarter and was well-represented across a broad number of industry sectors. Hodges Pure Contrarian Fund (HDPCX) - The Hodges Pure Contrarian Fund experienced a gain of 4.15% over the six months ended September 30, 2012 compared to a gain of 3.43% for the S&P 500® Index.The Pure Contrarian Fund’s objective is to generate long-term capital appreciation by investing in out-of-favor or unloved stocks.Although timing a recovery in out-of-favor stocks can be tricky over short periods of time, we expect this strategy to be very rewarding over a long investment horizon.We also expect this strategy to be less correlated with the broader market due to the general nature of contrarian investing. The pure contrarian strategy requires careful stock selection and we are finding plenty of intriguing opportunities for this Fund.Most recently, the Fund has found out-of-favor investment opportunities in a handful of basic material stocks, energy companies that are under the radar of mainstream investors, in a few turnaround situations, some consumer names and airlines. The top holdings in the Fund at the end of the recent quarter included Krispy Kreme Doughnuts (KKD), Encore Wire (WIRE), Crocs (CROX), RadioShack (RSH), Lubys (LUB), Transocean (RIG), Facebook (FB), Belo Corp (BLC), and SandRidge Energy (SD). In conclusion, we remain encouraged with the tremendous growth opportunities surrounding the Hodges Mutual Funds.By offering five mutual funds that cover all major segments of the domestic equity market, we have the opportunity to serve the diversification needs of most financial advisors and individual investors.Our entire investment team of portfolio managers, Past performance is no guarantee of future results. 5 Hodges Mutual Funds analysts, and trader are working diligently by studying companies, meeting with management teams, observing trends, and attempting to navigate through the daily noise surrounding today’s financial markets.Feel free to contact us directly if we can address any specific questions. Sincerely, Don Hodges Craig Hodges Co-Portfolio Manager Co-Portfolio Manager Eric Marshall Gary Bradshaw Co-Portfolio Manager Co-Portfolio Manager The above discussion is based on the opinions of the portfolio managers and is subject to change. It is not intended to be a forecast of future events, a guarantee of future results, and is not a recommendation to buy or sell any security. Portfolio composition and company ownership in the Hodges Funds are subject to daily change. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for investments in emerging markets. Options and future contracts have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. These risks may be greater than risks associated with more traditional investments. Short sales of securities involve the risk that losses may exceed the original amount invested. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in small- and medium-capitalization companies involve additional risks such as limited liquidity and greater volatility. Non-diversified funds may concentrate their assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund may also be Invested in companies that demonstrate special situations or turnarounds, meaning that have experienced significant business challenges but are believed to have favorable prospects for recovery.Diversification does not assure a profit or protect against a loss in a declining market. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. 6 Hodges Mutual Funds The Morningstar percentile ranking is based on the fund’s total-return percentile rank relative to all funds that have the same category for the same time period. The highest (or most favorable) percentile rank is 1%, and the lowest (or least favorable) percentile rank is 100%. Morningstar total return includes both income and capital gains or losses and is not adjusted for sales charges. ©2012 Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The S&P 500 Index is a broad based unmanaged index of 500 stocks that is widely recognized as representative of the equity market in general.The Russell 1000 Index is a subset of the Russell 3000 Index and consists of the 1,000 largest companies comprising over 90% of the total market capitalization of all listed stocks.The Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000 Index, as ranked by market capitalization. The Russell 3000 Index is a stock index consisting of the 3000 largest publically listed companies, representing about 98% of the total capitalization of the entire U.S. stock market.You cannot invest directly in an index. Dividend Yield:A financial ratio that shows how much a company pays out in dividends each year relative to its share price. Hodges Capital Management is the Advisor to the Hodges Funds. Hodges Funds are distributed by Quasar Distributors LLC. 7 Hodges Mutual Funds SECTOR ALLOCATION At September 30, 2012 (Unaudited) (as a percentage of net assets) Hodges Fund *Liabilities in excess of other assets. Hodges Small Cap Fund *Cash equivalents and other assets less liabilities. 8 Hodges Mutual Funds SECTOR ALLOCATION At September 30, 2012 (Unaudited) (Continued) (as a percentage of net assets) Hodges Blue Chip 25 Fund *Cash equivalents and other assets less liabilities. Hodges Equity Income Fund *Cash equivalents and other assets less liabilities. 9 Hodges Mutual Funds SECTOR ALLOCATION At September 30, 2012 (Unaudited) (Continued) (as a percentage of net assets) Hodges Pure Contrarian Fund *Cash equivalents and other assets less liabilities. EXPENSE EXAMPLES For the Six Months Ended September 30, 2012 (Unaudited) As a shareholder of the Hodges Fund, Hodges Small Cap Fund, Hodges Blue Chip 25 Fund, Hodges Equity Income Fund and Hodges Pure Contrarian Fund (each a “Fund” and collectively the “Funds”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees, distribution and/or service fees, and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/12-9/30/12). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that redemption be made by wire transfer, currently a $15 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee 10 Hodges Mutual Funds EXPENSE EXAMPLES For the Six Months Ended September 30, 2012 (Unaudited) (Continued) equal to 1% of the net amount of the redemption if you redeem shares within 30 calendar days after you purchase them for the Hodges Fund Retail Class, Hodges Small Cap Fund Retail Class, Hodges Blue Chip 25 Fund, Hodges Equity Income Fund and Hodges Pure Contrarian Fund.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem shares within 60 calendar days after you purchase them for the Institutional Classes of the Hodges Fund and Hodges Small Cap Fund. An Individual Retirement Account (“IRA”) will be charged a $15 annual maintenance fee. To the extent the Funds invest in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 11 Hodges Mutual Funds EXPENSE EXAMPLES For the Six Months Ended September 30, 2012 (Unaudited) (Continued) Hodges Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/12 Value 9/30/12 4/1/12 – 9/30/121 Retail Class Actual Retail Class Hypothetical (5% annual return before expenses) Institutional Class Actual Institutional Class Hypothetical (5% annual return before expenses) 1 Expenses are equal to the Hodges Fund’s expense ratio for the most recent six month period of 1.44% for the Retail Class shares, and 1.14% for the Institutional Class shares, multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). Hodges Small Cap Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/12 Value 9/30/12 4/1/12 – 9/30/122 Retail Class Actual Retail Class Hypothetical (5% annual return before expenses) Institutional Class Actual Institutional Class Hypothetical (5% annual return before expenses) 2 Expenses are equal to the Hodges Small Cap Fund’s expense ratio for the most recent six month period of 1.40% (fee recoupments in effect) for the Retail Class shares, and 1.10% (fee recoupments in effect) for the Institutional Class shares, multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). 12 Hodges Mutual Funds EXPENSE EXAMPLES For the Six Months Ended September 30, 2012 (Unaudited) (Continued) Hodges Blue Chip 25 Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/12 Value 9/30/12 4/1/12 – 9/30/123 Actual Hypothetical (5% annual return before expenses) 3 Expenses are equal to the Hodges Blue Chip 25 Fund’s expense ratio for the most recent six month period of 1.30% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). Hodges Equity Income Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/12 Value 9/30/12 4/1/12 – 9/30/124 Actual Hypothetical (5% annual return before expenses) 4 Expenses are equal to the Hodges Equity Income Fund’s expense ratio for the most recent six month period of 1.30% (fee waivers in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). Hodges Pure Contrarian Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/12 Value 9/30/12 4/1/12 – 9/30/125 Actual Hypothetical (5% annual return before expenses) 5 Expenses are equal to the Hodges Pure Contrarian Fund’s expense ratio for the most recent six month period of 1.40% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). 13 Hodges Fund SCHEDULE OF INVESTMENTS at September 30, 2012 (Unaudited) Shares Value COMMON STOCKS: 83.3% Air Transportation: 3.0% United Continental Holdings, Inc.* $ Apparel Manufacturing: 4.8% Crocs, Inc.* Food Services: 14.6% Krispy Kreme Doughnuts, Inc.* Luby’s, Inc.*1,2 Rocky Mountain Chocolate Factory, Inc.1,2 General Manufacturing: 11.3% A.T. Cross Co. - Class A*1,2 Texas Industries, Inc.* Trinity Industries, Inc. Internet Services: 2.3% Ancestry.com, Inc.* Mining, Oil & Gas Extraction: 15.9% Freeport-McMoRan Copper & Gold, Inc. Halliburton Co. HyperDynamics Corp.* National Oilwell Varco, Inc. SandRidge Energy, Inc.* Movie Production & Theater: 3.0% Cinemark Holdings, Inc. Publishing Industries: 12.9% A.H. Belo Corp. - Class A1 Belo Corp. Rail Transportation: 3.6% Union Pacific Corp. Retail Trade: 5.8% Chico’s FAS, Inc. Francesca’s Holdings Corp.* Transportation Equipment: 6.1% The Boeing Co. Cummins, Inc. TOTAL COMMON STOCKS (Cost $97,806,211) PARTNERSHIP & TRUST: 12.6% Land Ownership & Leasing: 12.6% Texas Pacific Land Trust1,2 TOTAL PARTNERSHIP & TRUST (Cost $9,057,295) Contracts (100 shares per contract) CALL OPTIONS PURCHASED: 1.3%* Internet Services: 1.1% eBay, Inc., Expiration: October, 2012, Exercise Price: The accompanying notes are an integral part of these financial statements. 14 Hodges Fund SCHEDULE OF INVESTMENTS at September 30, 2012 (Unaudited) (Continued) Contracts (100 shares per contract) Value CALL OPTIONS PURCHASED: 1.3%* (Continued) Wired Telecommunications Carriers: 0.2% 50 Equinix, Inc., Expiration: January, 2013, Exercise Price: $ TOTAL CALL OPTIONS PURCHASED (Cost $1,362,625) Shares SHORT-TERM INVESTMENT: 3.5% Money Market Fund: 3.5% Fidelity Money Market Portfolio - Select Class, 0.11%3 TOTAL SHORT-TERM INVESTMENT (Cost $4,650,417) TOTAL INVESTMENTS IN SECURITIES: 100.7% (Cost $112,876,548) Liabilities in Excess of Other Assets: (0.7)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 A portion of this security is considered illiquid. As of September 30, 2012, the total market value of the investments considered illiquid were $12,746,769 or 9.7% of total net assets. 3 7-day yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. 15 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at September 30, 2012 (Unaudited) Shares Value COMMON STOCKS: 87.5% Advertising & Public Relations: 0.7% National CineMedia, Inc. $ Air Transportation: 2.8% Jetblue Airways Corp.* U.S. Airways Group, Inc.* Apparel Manufacturing: 4.1% Crocs, Inc.* G-III Apparel Group Ltd.* Heelys, Inc.*1 Basic Materials Manufacturing: 3.3% Eagle Materials, Inc. U.S. Silica Holdings, Inc.* Computer & Electronic Products: 5.5% Cardtronics, Inc.* Cirrus Logic, Inc.* FARO Technologies, Inc.* Interphase Corp.* Kulicke & Soffa Industries, Inc.* Omnivision Technologies, Inc.* Construction: 1.6% Primoris Services Corp. Depository Credit Intermediation: 3.2% Texas Capital BancShares, Inc.* ViewPoint Financial Group, Inc. Electrical Equipment: 2.1% AZZ, Inc. Zoltek Companies, Inc.* Financial Services: 1.1% Southside Bancshares, Inc. SWS Group, Inc.* Food & Beverage Products: 2.3% Diamond Foods, Inc. Smart Balance, Inc.* Food Services: 6.6% Bravo Brio Restaurant Group, Inc.* Brinker International, Inc. Cracker Barrel Old Country Store, Inc. Krispy Kreme Doughnuts, Inc.* Luby’s, Inc.*1 Pizza Inn Holdings, Inc.* Freight Transportation: 1.4% Saia, Inc.* The accompanying notes are an integral part of these financial statements. 16 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at September 30, 2012 (Unaudited) (Continued) Shares Value COMMON STOCKS: 87.5% (Continued) Furniture Manufacturing: 1.6% Steelcase, Inc. $ Tempur-Pedic International, Inc.* General Manufacturing: 6.9% A.T. Cross Co. - Class A*1 Curtiss-Wright Corp. Encore Wire Corp. Texas Industries, Inc.* Trinity Industries, Inc. Government Services: 1.9% The Geo Group, Inc.* Hotels, Restaurants & Leisure: 1.6% Vail Resorts, Inc. Insurance: 0.8% BioScrip, Inc.* Hallmark Financial Services, Inc.* Internet Services: 4.2% Ancestry.com, Inc.* Copart, Inc.* Pandora Media, Inc.* Points International Ltd.* Machinery: 4.0% Alamo Group, Inc. Lufkin Industries, Inc. Manitowoc, Inc. Mining, Oil & Gas Extraction: 6.0% Atwood Oceanics, Inc.* Kodiak Oil & Gas Corp.* Oasis Petroleum, Inc.* SandRidge Energy, Inc.* Motor Vehicle Parts Manufacturing: 1.4% Cooper Tire & Rubber Co. Movie Production & Theaters: 1.8% Cinemark Holdings, Inc. Nondepository Credit Intermediation: 2.0% Nationstar Mortgage Holdings, Inc.* Petroleum Products: 1.5% Aegean Marine Petroleum Network, Inc. Publishing Industries: 1.2% Belo Corp. Rail Transportation: 0.9% Kansas City Southern Residential Building Construction: 0.9% KB Home Retail Trade: 12.7% Chico’s FAS, Inc. Group 1 Automotive, Inc. Hibbett Sports, Inc.* The accompanying notes are an integral part of these financial statements. 17 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at September 30, 2012 (Unaudited) (Continued) Shares Value COMMON STOCKS: 87.5% (Continued) Retail Trade: 12.7% (Continued) Jos. A. Bank Clothiers, Inc.* $ Lithia Motors, Inc. Michael Kors Holdings Ltd.* Sally Beauty Holdings, Inc.* Shoe Carnival, Inc. Titan Machinery, Inc.* Software Publishers: 1.7% Glu Mobile, Inc.* Mitek Systems, Inc.* Telecommunications: 0.4% Towerstream Corp.* Transportation & Warehousing: 1.3% Kirby Corp.* TOTAL COMMON STOCKS (Cost $195,281,457) PARTNERSHIPS & TRUSTS: 3.4% Land Ownership & Leasing: 2.1% Texas Pacific Land Trust1 Real Estate Investment Trust: 1.3% FelCor Lodging Trust, Inc.* TOTAL PARTNERSHIPS & TRUSTS (Cost $6,360,858) SHORT-TERM INVESTMENTS: 8.1% Money Market Funds: 8.1% Fidelity Money Market Portfolio - Select Class, 0.11%2 Invesco Short-Term Portfolio - Institutional Class, 0.08%2 TOTAL SHORT-TERM INVESTMENTS (Cost $20,384,681) TOTAL INVESTMENTS IN SECURITIES: 99.0% (Cost $222,026,996) Other Assets in Excess of Liabilities: 1.0% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 7-day yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. 18 Hodges Small Cap Fund SCHEDULE OF CALL OPTION WRITTEN at September 30, 2012 (Unaudited) Contracts (100 shares per contract) Value CALL OPTION WRITTEN: 0.1% Residential Building Construction: 0.1% KB Home, Expiration: October, 2012, Exercise Price: $14.00 $ TOTAL CALL OPTION WRITTEN (Premiums Received $117,629) $ The accompanying notes are an integral part of these financial statements. 19 Hodges Blue Chip 25 Fund SCHEDULE OF INVESTMENTS at September 30, 2012 (Unaudited) Shares Value COMMON STOCKS: 89.0% Basic Materials Manufacturing: 0.8% United States Steel Corp. $ Communications Equipment Manufacturing: 2.0% QUALCOMM, Inc. Computer & Electronic Products: 4.8% International Business Machines Corp. Depository Credit Intermediation: 0.8% Texas Capital BancShares, Inc.* Entertainment: 1.9% Walt Disney Co. Food & Beverage Products: 9.1% The Coca-Cola Co. The Hershey Co. Investment Brokerage: 4.4% CME Group, Inc. Media: 3.2% DIRECTV* Mining, Oil & Gas Extraction: 19.4% EOG Resources, Inc. Halliburton Co. National Oilwell Varco, Inc. Schlumberger Ltd. Transocean Ltd. Petroleum Products: 6.3% Chevron Corp. Exxon Mobil Corp. Pharmaceuticals: 4.3% Johnson & Johnson Rail Transportation: 3.7% Union Pacific Corp. Retail Trade: 19.6% Costco Wholesale Corp. The Home Depot, Inc. Wal-Mart Stores, Inc. Software Publishers: 4.4% Microsoft Corp. Transportation Equipment: 4.3% The Boeing Co. TOTAL COMMON STOCKS (Cost $4,959,745) PARTNERSHIP & TRUST: 4.2% Texas Pacific Land Trust1 TOTAL PARTNERSHIP & TRUST (Cost $169,793) SHORT-TERM INVESTMENT: 0.3% Money Market Fund: 0.3% Fidelity Money Market Portfolio - Select Class, 0.11%2 TOTAL SHORT-TERM INVESTMENT (Cost $19,802) TOTAL INVESTMENTS IN SECURITIES: 93.5% (Cost $5,149,340) Other Assets in Excess of Liabilities: 6.5% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 7-day yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. 20 Hodges Equity Income Fund SCHEDULE OF INVESTMENTS at September 30, 2012 (Unaudited) Shares Value COMMON STOCKS: 93.2% Advertising & Public Relations: 1.5% National CineMedia, Inc. $ Chemical Manufacturing: 6.0% E.I. du Pont de Nemours & Co. Procter & Gamble Co. Computer & Electronic Products: 8.6% International Business Machines Corp. Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Conglomerates: 3.5% General Electric Co. Food & Beverage Products: 6.3% The Coca-Cola Co. Pepsico, Inc. Food Service: 5.1% Cracker Barrel Old Country Store, Inc. McDonald’s Corp. General Manufacturing: 4.7% Caterpillar, Inc. Kimberly-Clark Corp. Mining, Oil & Gas Extraction: 11.5% Cliffs Natural Resources, Inc. Diamond Offshore Drilling, Inc. Freeport-McMoRan Copper & Gold, Inc. Targa Resources Corp. Transocean Ltd. Movie Production & Theaters: 2.7% Cinemark Holdings, Inc. Petroleum Products: 9.4% BP PLC - ADR Chevron Corp. Exxon Mobil Corp. HollyFrontier Corp. Pharmaceuticals: 12.7% Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Rail Transportation: 2.2% Union Pacific Corp. Retail Trade: 3.3% The Home Depot, Inc. Software Publishers: 3.1% Microsoft Corp. Telecommunications: 7.6% AT&T, Inc. Verizon Communications, Inc. The accompanying notes are an integral part of these financial statements. 21 Hodges Equity Income Fund SCHEDULE OF INVESTMENTS at September 30, 2012 (Unaudited) (Continued) Shares Value COMMON STOCKS: 93.2% (Continued) Utilities: 5.0% CenterPoint Energy, Inc. $ Duke Energy Corp. Exelon Corp. TOTAL COMMON STOCKS (Cost $13,123,152) PARTNERSHIP & TRUST: 2.6% Real Estate Investment Trust: 2.6% Mesabi Trust TOTAL PARTNERSHIP & TRUST (Cost $430,526) Principal CORPORATE BOND: 1.6% General Manufacturing: 1.6% Texas Industries, Inc. $ 9.250%, 8/15/2020 TOTAL CORPORATE BOND (Cost $224,373) Shares SHORT-TERM INVESTMENT: 1.0% Money Market Fund: 1.0% Fidelity Money Market Portfolio - Select Class, 0.11%1 TOTAL SHORT-TERM INVESTMENT (Cost $157,119) TOTAL INVESTMENTS IN SECURITIES: 98.4% (Cost $13,935,170) Other Assets in Excess of Liabilities: 1.6% TOTAL NET ASSETS: 100.0% $ ADR - American Depositary Receipt 1 7-day yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. 22 Hodges Pure Contrarian Fund SCHEDULE OF INVESTMENTS at September 30, 2012 (Unaudited) Shares Value COMMON STOCKS: 95.8% Apparel Manufacturing: 10.6% Crocs, Inc.* $ Heelys, Inc.*1 Broadcasting: 4.3% Sirius XM Radio, Inc.* Computer & Electronic Products: 1.6% Intrusion, Inc.*1,2 Food Services: 15.7% Krispy Kreme Doughnuts, Inc.* Luby’s, Inc.* Furniture Manufacturing: 2.5% Furniture Brands International, Inc.* Tempur-Pedic International, Inc.* General Manufacturing: 12.6% The Female Health Co. Encore Wire Corp. Texas Industries, Inc.* Internet Services: 6.2% Facebook, Inc.* Mining, Oil & Gas Extraction: 17.0% Chesapeake Energy Corp. HyperDynamics Corp.* SandRidge Energy, Inc.* Transocean Ltd. Publishing Industries: 9.8% A.H. Belo Corp. - Class A1 Belo Corp. Retail Trade: 15.5% Chico’s FAS, Inc. Francesca’s Holdings Corp.* Gamestop Corp. Radioshack Corp. TOTAL COMMON STOCKS (Cost $6,583,353) PARTNERSHIP & TRUST: 2.4% Land Ownership & Leasing: 2.4% Texas Pacific Land Trust1 TOTAL PARTNERSHIP & TRUST (Cost $109,969) The accompanying notes are an integral part of these financial statements. 23 Hodges Pure Contrarian Fund SCHEDULE OF INVESTMENTS at September 30, 2012 (Unaudited) (Continued) Shares Value SHORT-TERM INVESTMENT: 0.0%3 Money Market Fund: 0.0%3 Fidelity Money Market Portfolio - Select Class, 0.11%4 $ TOTAL SHORT-TERM INVESTMENT (Cost $1,368) TOTAL INVESTMENTS IN SECURITIES: 98.2% (Cost $6,694,691) Other Assets in Excess of Liabilities: 1.8% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 A portion of this security is considered illiquid. As of September 30, 2012, the total market value of the investments considered illiquid were $109,511 or 1.6% of total net assets. 3 Less than 0.05%. 4 7-day yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. 24 (This Page Intentionally Left Blank.) 25 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2012 (Unaudited) Hodges Hodges Small Fund Cap Fund ASSETS Investments in unaffiliated securities, at value (Cost $86,667,653 and $214,317,057, respectively) (Note 2) $ $ Investments in securities of affiliated issuers, at value (Cost $26,208,895 and $7,709,939 respectively) (Note 6) Total investments, at value (Cost $112,876,548 and $222,026,996, respectively) Cash — Receivables: Investment securities sold — Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased — Written options, at value (proceeds $117,629) — Due to custodian — Fund shares redeemed Investment advisory fees, net Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 26 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2012 (Unaudited) (Continued) Hodges Hodges Small Fund Cap Fund COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated net investment loss ) ) Undistributed (accumulated) net realized gain (loss) on investments and options ) Net unrealized appreciation on investments and options Net unrealized depreciation on options written — ) Net assets $ $ COMPUTATION OF NET ASSET VALUE Retail Shares: Net assets $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ Institutional Shares: Net assets $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. 27 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2012 (Unaudited) Hodges Blue Hodges Equity Hodges Pure Chip 25 Fund Income Fund Contrarian Fund ASSETS Investments in unaffiliated securities, at value (Cost $4,979,547, $13,935,170 and $5,646,570, respectively) (Note 2) $ $ $ Investments in affiliated securities, at value (Cost $169,793, $0 and $1,048,121, respectively) (Note 6) — Total investments, at value (Cost $5,149,340, $13,935,170 and $6,694,691, respectively) Receivables: Investment securities sold Fund shares sold — — Dividends and interest — Due from advisor, net — Prepaid expenses Total assets LIABILITIES Payables: Distribution to shareholders — — Loan Payable — — Investment securities purchased — — Fund shares redeemed — Investment advisory fees, net — — Administration fees — — Custody fees Distribution fees Fund accounting fees — — Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 28 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2012 (Unaudited) (Continued) Hodges Blue Hodges Equity Hodges Pure Chip 25 Fund Income Fund Contrarian Fund COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed (accumulated) net investment income (loss) ) ) Undistributed net realized gain on investments Net unrealized appreciation on investments Net assets $ $ $ COMPUTATION OF NET ASSET VALUE Net assets $ $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ $ The accompanying notes are an integral part of these financial statements. 29 Hodges Mutual Funds STATEMENTS OF OPERATIONS For the Six Months Ended September 30, 2012 (Unaudited) Hodges Hodges Small Fund Cap Fund INVESTMENT INCOME Income Dividends from unaffiliated investments $ $ Dividends from affiliated investments (Note 6) — Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees - Retail Shares Transfer agent fees Administration fees Fund accounting fees Registration fees Audit fees Miscellaneous expenses Reports to shareholders Chief Compliance Officer fees Custody fees Trustee fees Legal fees Interest expense — Insurance expense Total expenses Prior year fees recouped by Advisor — Net expenses Net investment loss ) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS AND OPTIONS WRITTEN Net realized gain (loss) on unaffiliated investments and options ) Net realized gain on affiliated investments (Note 6) Change in unrealized appreciation on investments and options Change in unrealized depreciation on options written — ) Net realized and unrealized gain on investments and options Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 30 Hodges Mutual Funds STATEMENTS OF OPERATIONS For the Six Months Ended September 30, 2012 (Unaudited) Hodges Blue Hodges Equity Hodges Pure Chip 25 Fund Income Fund Contrarian Fund INVESTMENT INCOME Income Dividends from unaffiliated investments (net of $0, $4,974 and $0 foreign withholding tax, respectively) $ $ $ Dividends from affiliated investments (Note 6) — — Interest 35 11 Total investment income EXPENSES (Note 3) Investment advisory fees Audit fees Registration fees Transfer agent fees Distribution fees Fund accounting fees Custody fees Trustee fees Chief Compliance Officer Fees Miscellaneous expenses Legal fees Administration fees Insurance expense Reports to shareholders — Total expenses Less: fees waived ) ) ) Net expenses Net investment income (loss) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on unaffiliated investments Net realized gain on affiliated investments (Note 6) — — Change in net unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ $ The accompanying notes are an integral part of these financial statements. 31 (This Page Intentionally Left Blank.) 32 Hodges Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended September 30, 2012 Year Ended (Unaudited) March 31, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on unaffiliated investments and options ) Net realized gain on affiliated investments (Note 6) Change in net unrealized appreciation (depreciation) on investments and options ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares - Retail Shares(1) ) ) Total decrease in net assets from capital share transactions ) ) Total decrease in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $ ) (1)Summary of capital share transactions is as follows: Six Months Ended September 30, 2012 Year Ended (Unaudited) March 31, 2012 Shares Value Shares Value Retail Shares Shares sold $ $ Shares redeemed(2) Net decrease ) $ ) ) $ ) Net of redemption fees of $266 and $5,082, respectively. Institutional Shares Shares sold — $
